      Case 2:20-cr-00077-WBS Document 85 Filed 03/02/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700 / F: (916) 498-5710

 6   Attorneys for Defendant
     TIMOTHY MACKEY
 7
 8                   IN THE UNITED STATES DISTRICT COURT

 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,       )   Case No.    2:20-CR-77-WBS
11                                   )
              Plaintiff,             )   STIPULATION AND ORDER TO
12                                   )   CONTINUE STATUS CONFERENCE
                  vs.                )
13
                                     )   Date: February 8, 2021
14         TIMOTHY MACKEY,           )   Time: 09:00 a.m.
                                     )   Judge: Hon. William B. Shubb
15            Defendant.             )
                                     )
16
          IT IS HEREBY STIPULATED and agreed by and between United
17
     States Attorney McGregor W. Scott, through Assistant United
18
     States Attorney Mira Chernick, counsel for Plaintiff, and
19
20   Federal Defender Heather Williams, through Assistant Federal

21   Defender Christina Sinha, counsel for Mr. Mackey, that the

22   status conference currently set for February 8, 2021 may be

23   continued to March 8, 2021 at 9:00 a.m.

24        Undersigned counsel is handling this matter while co-

25   counsel is on leave.     See ECF No. 77.       Given the extensive

26   discovery in this case, defense counsel requires additional time

27   for investigation and preparation, and believes that failure to

28   grant the requested continuance would deny her the reasonable

     Stipulation and [Proposed]          -1-             United States v. Mackey,
     Order to Continue Status                                      2:20-CR-77-WBS
     Conference
      Case 2:20-cr-00077-WBS Document 85 Filed 03/02/21 Page 2 of 3


 1   time necessary for effective preparation, taking into account

 2   the exercise of due diligence.      The government does not object

 3   to the continuance.

 4        For the purpose of computing time under 18 U.S.C. § 3161 et

 5   seq. (Speedy Trial Act), the parties request that the time

 6   period between February 8, 2021 and March 8, 2021, inclusive, be

 7   deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv)

 8   (Local Code T4), because it results from a continuance granted

 9   by the Court at the defendant’s request, based on a finding that

10   the ends of justice served by granting the continuance outweighs
11   the best interest of the public and Mr. Mackey in a speedy
12   trial.
13
14                                     Respectfully submitted,
15                                     HEATHER E. WILLIAMS
                                       Federal Defender
16
     Date: February 2, 2021            /s/ Christina Sinha
17                                     CHRISTINA SINHA
                                       Assistant Federal Defender
18                                     Attorneys for Defendant
                                       TIMOTHY MACKEY
19
20
21   Date: February 2, 2021            MCGREGOR W. SCOTT
                                       United States Attorney
22
                                       /s/ Mira Chernick
23                                     MIRA CHERNICK
                                       Assistant United States Attorney
24                                     Attorney for Plaintiff
25
26
27
28
     Stipulation and [Proposed]          -2-            United States v. Mackey,
     Order to Continue Status                                     2:20-CR-77-WBS
     Conference
      Case 2:20-cr-00077-WBS Document 85 Filed 03/02/21 Page 3 of 3


 1                                    ORDER

 2        The Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the

 4   parties’ stipulation in its entirety as its order. The status

 5   conference, currently set for February 8, 2021, is continued to

 6   March 8, 2021 at 09:00 a.m.      The time period between February 8,

 7   2021 and March 8, 2021, inclusive, is excluded pursuant to 18

 8   U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4).

 9
10   IT IS SO ORDERED.
11   Dated:   March 2, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed]          -3-            United States v. Mackey,
     Order to Continue Status                                     2:20-CR-77-WBS
     Conference
